
	
		I
		112th CONGRESS
		1st Session
		H. R. 895
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2011
			Mr. Royce (for
			 himself and Mr. McGovern) introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To provide for the continuation of restrictions against
		  the Republic of Sudan unless the President certifies to Congress that Sudan is
		  no longer engaged in training, harboring, supplying, financing, or supporting
		  in any way the Lord’s Resistance Army.
	
	
		1.Short titleThis Act may be cited as the
			 Sudan Cessation of Support for the
			 Lord’s Resistance Army Certification Act of 2011.
		2.FindingsCongress finds the following:
			(1)On August 12,
			 1993, Sudan was designated by the Secretary of State pursuant to section 6(j)
			 of the Export Administration Act of 1979, section 620A of the Foreign
			 Assistance Act of 1961, section 40 of the Arms Export Control Act, and other
			 provisions of law, as a country that has repeatedly provided support for acts
			 of international terrorism, more commonly known as a state sponsor of
			 terrorism.
			(2)For over two
			 decades, the Lord’s Resistance Army (LRA) has terrorized northern Uganda and
			 central Africa, killing civilians and using brutal tactics such as mutilating,
			 abducting, and forcing individuals into sexual servitude and forcing as many as
			 65,000 children to fight as part of the rebel force.
			(3)In recognition of
			 those atrocities, the Secretary of State has since 2001 included the Lord’s
			 Resistance Army on the Terrorist Exclusion List pursuant to
			 section 212(a)(3) of the Immigration and Nationality Act (8 U.S.C.
			 1182(a)(3)).
			(4)Similarly, the
			 leader of the LRA, Joseph Kony, has been designated a specially
			 designated global terrorist, pursuant to Executive Order 13224, and
			 found by the Secretary of State to pose a significant risk of
			 committing, acts of terrorism that threaten the security of United States
			 nationals or the national security, foreign policy, or economy of the United
			 States.
			(5)The Government of
			 Sudan has a history of supporting the LRA as a proxy force against the Ugandan
			 Government, and in an effort to destabilize Southern Sudan, providing weapons,
			 supplies, intelligence, and safe haven to members of the group, making it the
			 only documented state-supporter of the LRA.
			(6)According to the International Crisis
			 Group, the Sudanese Armed Forces provided material support to the LRA as late
			 as 2005.
			(7)In its November
			 2010 report, the United Nations Group of Experts on the Democratic Republic of
			 the Congo asserted that high-level LRA members met with Sudanese Armed Forces
			 commanders in the Darfur region of Sudan and sought to re-establish
			 relations with the Sudanese authorities and to request assistance, including
			 safe passage and political asylum for Joseph Kony.
			(8)The finding of
			 paragraph (7) has been echoed by former LRA commanders and abductees.
			(9)The Ugandan
			 military, which is leading the regional counter-LRA effort, is operational in
			 Southern Sudan through an agreement with the Governments of Sudan and Southern
			 Sudan, but it is not operational in South Darfur, making it a possible safe
			 haven for LRA fighters.
			(10)Pursuant to the
			 Lord’s Resistance Army Disarmament and Northern Uganda Recovery Act of 2009
			 (Public Law 111–172), which was signed into law May 24, 2010, it is the policy
			 of the United States to disarm and demobilize the Lord’s
			 Resistance Army.
			(11)The Obama
			 Administration has announced that the United States is willing to begin the
			 process to remove Sudan from the list of state sponsors of terrorism provided
			 that Sudan allows the referendum on Southern Sudan’s independence to proceed
			 peacefully and accepts the results.
			(12)In an open
			 session convened by the House Foreign Affairs Committee on January 18, 2011,
			 Ambassador Princeton Lyman, Department of State Special Advisor for Sudan,
			 indicated that Sudan could be removed from the state sponsor of terrorism list
			 by July 2011, but stated that, any support of [the LRA] by proxies or
			 other such entities would preclude our following through on [removing Sudan
			 from the state sponsor of terrorism list].
			3.Continuation of
			 restrictions against the Republic of Sudan
			(a)In
			 generalRestrictions against
			 the Republic of Sudan that were imposed before, on, or after the date of the
			 enactment of this Act by reason of a determination of the Secretary of State
			 that the Republic of Sudan, for purposes of section 6(j) of the Export
			 Administration Act of 1979, section 40 of the Arms Export Control Act, section
			 620A of the Foreign Assistance Act of 1961, or other provision of law, is a
			 government that has repeatedly provided support for acts of international
			 terrorism, shall remain in effect, and may not be lifted pursuant to such
			 provisions of law, unless, in addition to meeting the applicable requirements
			 under such provisions of law to lift such restrictions, the President submits
			 to Congress a written certification described in subsection (b).
			(b)CertificationA
			 certification referred to in subsection (a) is a certification that contains a
			 determination of the President that the Republic of Sudan is no longer engaged
			 in training, harboring, supplying, financing, or supporting in any way the
			 Lord’s Resistance Army, its leader Joseph Kony, or his top commanders.
			
